IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                 Docket Nos. 40610 & 40906

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 672
                                                )
       Plaintiff-Respondent,                    )     Filed: September 20, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
MARIO KOWAM McCOGGLE,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Appeal from judgment of conviction and unified sentence of fifteen years, with a
       minimum period of confinement of five years, for domestic violence in the
       presence of a child, dismissed; order denying I.C.R. 35 motion for reduction of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Mario Kowam McCoggle pled guilty to domestic violence in the presence of a child. I.C.
§§ 18-903(a), 18-918(2), and 18-918(4). In exchange for his guilty plea, an additional charge
was dismissed. The district court sentenced McCoggle to a unified term of fifteen years, with a
minimum period of confinement of five years. McCoggle appealed his judgment of conviction
and sentence in Docket No. 40610. McCoggle filed an I.C.R 35 motion, which the district court
denied. McCoggle appealed the denial of his Rule 35 motion in Docket No. 40906.
       In his appellant’s brief on appeal, McCoggle’s only issue listed is whether the district
court erred in denying his Rule 35 motion in Docket No. 40906. The failure of an appellant to

                                               1
include an issue in the statement of issues required by I.A.R. 35(a)(4) will eliminate
consideration of the issue from appeal. State v. Crowe, 131 Idaho 109, 111, 952 P.2d 1245, 1247
(1998). This rule may be relaxed, however, where the issue is argued in the briefing and citation
to authority is provided. Id. A party waives an issue on appeal if either authority or argument is
lacking. State v. Zichko, 129 Idaho 259, 263, 923 P.2d 966, 970 (1996). Because McCoggle
listed no issue and presented no argument or authority with regard to his appeal from his
judgment of conviction or sentence, we dismiss his appeal in Docket No. 40610.
       In Docket No. 40906, McCoggle asserts the district court erred in denying his Rule 35
motion. A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with McCoggle’s Rule 35 motion, we conclude
no abuse of discretion has been shown.
       Therefore, the appeal from McCoggle’s judgment of conviction and sentence is
dismissed. The district court’s order denying McCoggle’s Rule 35 motion is affirmed.




                                                2